            Case 3:16-cv-01407-HZ      Document 72        Filed 03/19/19    Page 1 of 8




BILLY J. WILLIAMS
United States Attorney
District of Oregon
600 United States Courthouse
1000 S.W. Third Avenue
Portland, OR 97204-2902
Tel: (503) 727-1000

JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARKSY, Section Chief
COBY HOWELL. Senior Trial Attorney
Environment & Natural Resources Division
U.S. Department of Justice
c/o U.S. Attorney’s Office
1000 SW Third Avenue
Portland, OR 97204-2902
(503) 727-1000 (Tel.); (503) 727-1117 (Fax)
Email: Coby.Howell@usdoj.gov

Attorneys for Federal Defendants


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



 ALLIANCE FOR THE WILD ROCKIES,                      No. 3:16-cv-01407-HZ
 INC.,
                                                          FEDERAL DEFENDANTS’
                       Plaintiff,                    SUPPLEMENTAL BRIEF IN RESPONSE
                                                            TO COURT ORDER
      vs.

 UNITED STATES ARMY CORPS OF
 ENGINEERS and UNITED STATES
 BUREAU OF RECLAMATION.

                       Defendants.


       On March 4, 2019, the Supreme Court issued its decision in Rimini Street, Inc. v. Oracle

USA, Inc., No. 17-1625, 2019 WL 1005828. The Court evaluated whether the Copyright Act’s

reference to “full costs” authorizes a court to award litigation expenses beyond the six categories

of “costs” specified by Congress in the general costs statute, 28 U.S.C. §§ 1821 and 1920. The

                                                 1
          Case 3:16-cv-01407-HZ          Document 72      Filed 03/19/19      Page 2 of 8




Court held that the text of the Copyright Act and its previous decisions confirm the answer is no.

The term “full” is to be read as a term of quantity or amount; it does not expand the categories or

kinds of expenses that may be awarded as “costs” under the §§ 1821 or 1920.

        As applied here, Defendants maintain that Plaintiff is not entitled to any of its requested

costs under a catalyst theory of recovery. Although no recovery is appropriate whatsoever,

following the Rimini Street decision, it is clear that of the $2,607.89 in costs and $3,673.50 in

expert fees that Plaintiff requests, only $2,318.50 of those costs are recoverable.

Plaintiff is not entitled to appellate costs

        In its Response to Plaintiff’s Motion for Attorney Fees and Other Expenses, Defendants

explained that Plaintiff was not entitled to fees or costs under the Endangered Species Act’s

(“ESA”) citizen-suit provision because Plaintiff’s lawsuit did not act as a catalyst for Defendants’

reinitiation of consultation on either the Federal Columbia River Power System dams or the

Willamette River Basin dams. ECF No. 62 at 9. That remains true today. The Supreme Court has

held that an award of attorneys’ fees is “appropriate” if the fee applicant obtained at least “some

success on the merits.” Ruckelshaus v. Sierra Club, 463 U.S. 680, 682 (1983) (interpreting a

similarly worded fee provision in the Clean Air Act). A plaintiff is considered to have some success

if its lawsuit “forced defendants to abandon illegal conduct, although without a formal court

order.” Id. at 686 n.8.

        Defendants demonstrated in their Response to Plaintiff’s Motion for Fees and Expenses

that completion of the Willamette River Basin Project supplemental BA was a work in progress

before Plaintiff filed suit. Id. at 12. The fact that Defendants were actively dedicating time and

resources to the consultation before the start of litigation is enough to overcome any entitlement

to costs under a catalyst theory. Id. As the declaration submitted in conjunction with Defendants’


                                                  2
             Case 3:16-cv-01407-HZ          Document 72      Filed 03/19/19      Page 3 of 8




Response makes clear, the filing of Plaintiff’s complaint did not affect this consultation, nor did it

alter the schedule for its completion. Id. at 13. Plaintiff should not be awarded costs of litigation

for a complaint, and certainly not for a subsequent appeal, that had no bearing on the completion

of the underlying agency action.

Plaintiff May Not Recover for Inappropriate Expenses

           This Court has sought briefing from the parties to address the relevance of the unanimous

Supreme Court decision rendered in Rimini Street, Inc. v. Oracle USA, Inc. There, the Supreme

Court interpreted a cost-recovery provision in the Copyright Act, 17 U.S.C. § 505. That provision

provides that in a copyright case, a district court may, in its discretion, “allow the recovery of full

costs by or against any party other than the United States or an officer thereof.” Id. (emphasis

added). The question presented for the Court was whether the Act’s reference to “full costs”

authorized a court to award litigation expenses beyond the six categories of “costs” specified by

Congress in the general costs statute, 28 U.S.C. §§ 1821, 1920. In the general costs statute,

Congress has enumerated six categories of litigation expenses that a federal court may award as

“costs”1:

      i.   Fees of the clerk and marshal;
     ii.   Fees for printed or electronically recorded transcripts necessarily obtained for use in the
           case;
    iii.   Fees and disbursements for printing and witnesses;
    iv.    Fees for exemplification and the costs of making copies of any materials where the copies
           are necessarily obtained for use in the case;
     v.    Docket fees under section 1923 of this title;




1
    28 U.S.C. § 1920.
                                                     3
          Case 3:16-cv-01407-HZ         Document 72        Filed 03/19/19     Page 4 of 8




 vi.    Compensation of court appointed experts, compensation of interpreters, and salaries, fees,
        expenses, and costs of special interpretation services under section 1823 of this title.


        Oracle argued unsuccessfully that the statute’s language allowed for the recovery of costs

above and beyond the six categories specifically mentioned. Among its arguments, Oracle

suggested that the word “full” authorized courts to award expenses beyond the costs specified in

§§ 1821 and 1920; that the term “full costs” is a historical term of art that encompasses more than

the “costs” listed in §§ 1821 and 1920; and that Rimini’s reading of the word “full” would add

nothing to “costs” creating a surplusage problem that Congress did not intend. Rimini St., 2019

WL 1005825 at *6-11.

        The Court rejected these arguments and held that its previous interpretations of similar

language established a clear rule: “A statute awarding ‘costs’ will not be construed as authorizing

an award of litigation expenses beyond the six categories listed in §§ 1821 and 1920, absent an

explicit statutory instruction to that effect.” Rimini St., 2019 WL 1005825 at *6 (citing Arlington

Central School Dist. Bd. Of Ed. V. Murphy, 548 U.S. 291, 301 (requiring “‘explici[t]’” authority);

West Virginia Univ. Hospitals, Inc. v. Casey, 499 U.S. 83, 86 (requiring “‘explicit’” authority);

Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 439 (requiring “explicit statutory

authority”)). The Court noted that the Copyright Act does not explicitly authorize the award of

litigation expenses beyond the six categories specified in §§ 1821 and 1920 and neither §§ 1821

nor 1920 authorized an award of expenses such as expert witness fees, e-discovery expenses, or

jury consultant fees, which were expenses included in the award originally granted to Oracle by

the district court.

        As relevant here, the ESA states that “any person may commence a civil suit on his own

behalf … to enjoin any person, including the United States and any other governmental


                                                  4
            Case 3:16-cv-01407-HZ           Document 72        Filed 03/19/19      Page 5 of 8




instrumentality or agency … who is alleged to be in violation of any provision of this chapter or

regulation issued under the authority thereof.” 16 U.S.C. § 1540(g)(1)(A). The ESA further

provides that, in issuing any final order in any suit brought under the citizen-suit provision, the

court “may award costs of litigation (including reasonable attorney and expert witness fees) to any

party, whenever the court determines such award is appropriate.” Id. § 1540(g)(4). As a partial

waiver of sovereign immunity, the ESA’s fee-shifting provision “must be strictly construed in

favor of the United States.” Ardestani v. INS, 502 U.S. 129, 137 (1991). “[T]he fee applicant bears

the burden of establishing entitlement to an award and documenting the appropriate hours

expended an hourly rates.” Hensley v. Eckerhard, 461 U.S. 424, 437 (1983).

          Setting aside the Ninth Circuit’s instruction that “[e]ach party shall bear its own costs on

appeal,”2 Plaintiff seeks the recovery of costs outside those authorized by the ESA’s citizen-suit

provision and the general costs statute. In total, Plaintiff seeks $2,607.89 in costs and a further

$3,673.50 in expert fees. ECF No. 50-1 at 13. The ESA’s citizen-suit provision allows for the

Court to award “costs of litigation (including reasonable attorney and expert witness fees) to any

party, whenever the court determines such award is appropriate.” 16 U.S.C. § 1540(g)(4). Notably

absent is any explicit statutory instruction or other provision authorizing an award beyond the six

categories listed in §§ 1821 and 1920. Plaintiff’s requested $2,607.89 in costs includes $748.00 in

airfare for Ms. Akland; $498.08 in airfare for Mr. Bechtold; $34.50 in postage for mailing

Plaintiff’s opening brief and reply; $245.25 in meals for Mr. Bechtold, Ms. Akland, and Ms. Smith;

$25.00 for parking during oral argument at the Ninth Circuit; and $552.06 for a rental car. ECF

Nos. 50-6 at 16-17 and 50-3 at 8. None of these costs are compensable given the Supreme Court’s

ruling in Rimini Street and none of these costs fall within the categories included in §§ 1821 or



2
    All. For the Wild Rockies, Inc. v. U.S. Army Corps of Eng’rs, 736 Fed.Appx. 160, 161 (9th Cir. 2018).
                                                      5
          Case 3:16-cv-01407-HZ            Document 72         Filed 03/19/19       Page 6 of 8




1920. The only costs Plaintiff seeks recovery for that do fall within the general costs statute are

the $505.00 in filing fees at the Ninth Circuit. But again, the Ninth Circuit’s instruction that “[e]ach

party shall bear its own costs on appeal” should preclude recovery for that as well.

        With respect to Plaintiff’s expert fees, the ESA does not explicitly authorize nontestimonial

“expert fees” like some other statutes do3, but rather authorizes only testimonial “expert witness

fees.” Nontestimonial expert fees are not recoverable. As the Supreme Court noted in Rimini

Street, in the absence of “explicit statutory authority,” cost awards are limited to those enumerated

in §§ 1821 and 1920. The default rule under Fed. R. Civ. P. 54 and §§ 1821 and 1920 is that

services rendered by experts in a nontestimonial capacity are not compensable costs. West Virginia

Univ. Hospitals v. Casey, 499 U.S. at 86; Gates v. Deukmejian, 987 F.2d 1392, 1407 (9th Cir.

1992). In this case, Mr. David Becker’s fees should not be recoverable to the extent they are

unrelated to the preparation of his declarations. Of the 8.7 hours sought for Mr. Becker’s work,

only 3.9 hours were actually spent drafting his attorney fee declaration. ECF No. 50-2 at 27. The

remaining 4.8 hours, largely spent communicating with co-counsel, do not warrant recovery. Id.

                                                 Conclusion

        Plaintiff is not entitled to the recovery of any costs under the ESA’s citizen-suit provision

because its complaint did not serve as the catalyst for Defendants’ reinitiation of consultation on

bull trout critical habitat for either the Federal Columbia River Power System dams or the

Willamette River Basin Project dams. Even putting the threshold issue aside, Plaintiff is still not


3
  See, e.g., 28 U.S.C. § 2412(d)(2)(A) (“‘fees and other expenses’ [as shifted by § 2412(d)(1)(A)] includes
the reasonable expenses of expert witnesses, the reasonable cost of any study, analysis, engineering
report, test, or project which is found by the court to be necessary for the preparation of the party’s case,
and reasonable attorney fees.” (emphasis added)). See also Regional Rail Reorganization Act of 1976, 45
U.S.C. §§ 726(f)(9), 741(i) (“costs and expenses (including reasonable fees of accountants, experts, and
attorneys) actually incurred”) and the Railroad Revitalization and Regulatory Reform Act of 1976, 45
U.S.C. § 854(g) (“costs and expenses (including fees of accountants, experts, and attorneys) actually and
reasonably incurred”).
                                                     6
          Case 3:16-cv-01407-HZ          Document 72       Filed 03/19/19       Page 7 of 8




entitled to costs on appeal given the Ninth Circuit’s instruction that “[e]ach party shall bear its own

costs…” And even, for the sake of argument, if Plaintiff were entitled to some costs, the recent

Supreme Court decision in Rimini Street, Inc. v. Oracle USA, Inc. limits their recovery to $505.00

for their filing fee at the Ninth Circuit and 3.9 hours of Mr. Becker’s time.



Respectfully submitted this 19th day of March, 2019.

                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General
                                               United States Department of Justice
                                               Environment & Natural Resources Division

                                               /s/ Coby Howell
                                               COBY HOWELL
                                               Senior Trial Attorney, U.S. Department of Justice
                                               Environment and Natural Resources Division
                                               Wildlife and Marine Resources Section
                                               Ben Franklin Station, P.O. Box 7611
                                               Washington, D.C. 20044-7611
                                               (503) 727-1023 (tel)
                                               (202) 305-0275 (fax)
                                               coby.howell@usdoj.gov

                                               Attorneys for Defendants




                                                  7
         Case 3:16-cv-01407-HZ          Document 72          Filed 03/19/19   Page 8 of 8




                              CERTIFICATE OF COMPLIANCE

       This brief complies with the page limitation established in this Court’s March 5, 2019

order asking the Parties for further briefing on whether the Supreme Court’s recent opinion in the

case of Rimini Street, Inc. v. Oracle USA, Inc. affected Plaintiff’s pending requests for costs.

(ECF No. 70). It contains 7 pages, including headings, footnotes, and quotations, but excluding

the caption, signature block, and certificates of counsel.

                                               /s/ Coby Howell
                                               COBY HOWELL
                                               Senior Trial Attorney, U.S. Department of Justice
                                               Environment and Natural Resources Division
                                               Wildlife and Marine Resources Section
                                               Ben Franklin Station, P.O. Box 7611
                                               Washington, D.C. 20044-7611
                                               (503) 727-1023 (tel)
                                               (202) 305-0275 (fax)
                                               coby.howell@usdoj.gov

                                               Attorney for Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2019, I electronically filed the foregoing documents

with the Clerk of the Court for the District of Oregon via the CM/ECF system, which will send

notification of such to the attorneys of record.

                                               /s/ Coby Howell
                                               COBY HOWELL
                                               Senior Trial Attorney, U.S. Department of Justice
                                               Environment and Natural Resources Division
                                               Wildlife and Marine Resources Section
                                               Ben Franklin Station, P.O. Box 7611
                                               Washington, D.C. 20044-7611
                                               (503) 727-1023 (tel)
                                               (202) 305-0275 (fax)
                                               coby.howell@usdoj.gov

                                               Attorney for Defendants

                                                   8
